Title: William King (of South Carolina) to Thomas Jefferson, 4 June 1818
From: King, William
To: Jefferson, Thomas


          
            
              Sir,
              South Carolina, Greenville District.
June 4th 1818.
            
            some time past, I ventured to write to you on a subject that may perhaps be of great utility to the commercial world; but have receiv’d no answer. It is almost with a trembling hand, that I write a  second time: the dread of not being noticed by one of the first Men in the united States, intimidates my mind. But the nature of the case induces the measure. If not mistaken, I have discovered a method for finding the Longitude at Sea, which differs from all others that have been in Use. A method plain & easy, in which, both the Longitude & Lattitude may be found by the same observation: and has nothing to do with the equation of time in the calculation.
            Mr Samuel Farrow (formerly a Member of Congress) advised me, to write to President Jefferson; & send a Copy of sd Plan, for his persual.
            I who am a native of Virginia, (& in sentiment a real American) most earnestly request & desire that you would notice this communication; & that you will pleas to write, & give me leave to send your excelency a Copy in manuscript; for your persual. & you will greatly oblidge, Sir, one that sincerly wishes your happiness & prosperity through life.
            William King
          
          
            N.B. The above mentioned discovery has been made after intense study for years.
          
        